United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 30, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30371
                        (Summary Calendar)


ANTHONY KENNER,

                                               Plaintiff-Appellant

versus

ST. CHARLES PARISH; ST. CHARLES
PARISH DEPARTMENT OF PUBLIC WORKS,

                                              Defendants-Appellees.

                       --------------------

          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (2:02-CV-2990)

                       --------------------

BEFORE JONES, WIENER, and DeMOSS, CIRCUIT JUDGES.

PER CURIAM:*

     In this employment discrimination case alleging a pattern or

practice of racial discrimination in violation of 42 U.S.C. §

2000(e)(a) and (b), Title VII-Civil Rights Act of 1964, 42 U.S.C.

§ 1981, 1983, and 1985, as well as claims under Louisiana state

law, Plaintiff-Appellant Anthony Kenner asserts that the district

court abused its discretion in (1) granting summary judgments in

January, 2005 and denying Kenner a new trial; (2) denying a new


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
trial   based   on   Kenner’s    contentions   involving   his   counsel’s

physical and mental inability to complete an opposition to the

motion for summary judgment filed by the defendants; (3) denying

Kenner’s ex parte motion to extend time in which to file a reply to

the defendants’ opposition to Kenner’s Rule 59 motion for new trial

grounded in his counsel’s continuing disability; and (4) denying

Kenner’s Rule 59 motion for a new trial grounded in allegations of

defendants’ withholding facts in violation of the discovery order

of the district court.          Kenner also contends that the district

court clearly erred in granting summary judgment on insufficient

evidence (which, however, we review de novo).        We affirm.

     Our review of the record on appeal, including pleadings and

exhibits filed and arguments advanced in the appellate briefs of

the parties, satisfies us that, under the deferential abuse-of-

discretion standard of review applicable to all rulings of the

district court other than the grant of summary judgment —— and on

our de novo review of that judgment —— there is no basis in fact or

law for reversing the district court on any of its rulings in this

case.   Consequently, the orders and judgment of the district court

are, in all respects,

AFFIRMED.